Citation Nr: 0122954	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an evaluation higher than 40 percent for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


REMAND

The veteran had active duty from October 1979 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.

In March 1998, the veteran testified at a videoconference 
hearing before an acting member of the Board.

In a July 2000 decision, the Board denied service connection 
for a cervical spine disorder; granted a 40 percent 
evaluation for a low back disorder prior to November 18, 
1998; and denied an evaluation higher than 40 percent for a 
low back disorder.

The appellant appealed to the Court.  In March 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
parts of the July 2000 Board decision that denied service 
connection for a cervical spine disorder and an evaluation 
higher than 40 percent for a low back disorder, and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand.

Subsequent to the previous Board decision, the veteran has 
retained a private attorney as his representative and 
requested a second videoconference hearing before a member of 
the Board.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The Act, in pertinent parts, imposed on VA new duty 
to assist and notice obligations.  

Given the VCAA requirements, and the fact that the veteran is 
now receiving the assistance of a private attorney, the Board 
agrees that a new videoconference hearing should be 
scheduled. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a videoconference 
hearing with a member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





